Name: 79/1068/ECSC, EEC, Euratom: Decision of the European Parliament of 16 November 1979 on the discharge to be granted to the Commission in the implementation of the budget of the European Communities for the 1977 financial year and the report of the court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-27

 Avis juridique important|31979D106879/1068/ECSC, EEC, Euratom: Decision of the European Parliament of 16 November 1979 on the discharge to be granted to the Commission in the implementation of the budget of the European Communities for the 1977 financial year and the report of the court of Auditors Official Journal L 331 , 27/12/1979 P. 0001 - 0002++++ ( 1 ) IN ACCORDANCE WITH ARTICLE 15 OF COUNCIL REGULATION ( EEC , EURATOM , ECSC ) N 2891/77 OF 19 DECEMBER 1977 ( OJ N L 336 , 27 . 12 . 1977 , P . 5 ) . DECISION OF THE EUROPEAN PARLIAMENT OF 16 NOVEMBER 1979 ON THE DISCHARGE TO BE GRANTED TO THE COMMISSION IN THE IMPLEMENTATION OF THE BUDGET OF EUROPEAN COMMUNITIES FOR THE 1977 FINANCIAL YEAR AND THE REPORT OF THE COURT OF AUDITORS ( 79/1068/ECSC , EEC , EURATOM ) THE EUROPEAN PARLIAMENT , _ HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78G THEREOF , _ HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , _ HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 180B THEREOF , _ HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS AND THE FINANCIAL STATEMENTS FOR THE ACCOUNTANCY PROCEDURES IN RESPECT OF THE BUDGET FOR THE 1977 FINANCIAL YEAR , _ HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1977 FINANCIAL YEAR AND THE ANSWERS OF THE INSTITUTIONS TO THE REPORT ( DOC . 500/78 ) , _ HAVING REGARD TO THE COUNCIL RECOMMENDATION ON THE GRANTING OF A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE BUDGET AND OF THE AMENDING AND SUPPLEMENTARY BUDGETS FOR THE 1977 FINANCIAL YEAR ( DOC . 179/79 ) , _ HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-463/79 ) , 1 . NOTES THAT : ( A ) ESTIMATES OF REVENUE FOR THE 1977 FINANCIAL YEAR TOTALLED 9 584 257 659 UNITS OF ACCOUNT ( U.A . ) , MADE UP FOLLOWS : _ OWN RESOURCES : 6 295 143 004 UNITS OF ACCOUNT , _ CONTRIBUTIONS PROVIDED FOR IN THE DECISION OF 21 APRIL 1970 : 3 158 041 541 UNITS OF ACCOUNT , _ OTHER : 131 073 114 UNITS OF ACCOUNT ; ( B ) ESTIMATES OF EXPENDITURE FOR THE 1977 FINANCIAL YEAR TOTALLED 9 584 257 659 UNITS OF ACCOUNT . 2 . NOTES THAT : ( A ) EXPENDITURE TO BE MET ( 1 ) FROM REVENUE FOR THE FINANCIAL YEAR TOTALLED 8 483 247 173 * 98 UNITS OF ACCOUNT , MADE UP AS FOLLOWS : _ PAYMENTS IN THE 1977 FINANCIAL YEAR : 7 227 291 305 * 36 UNITS OF ACCOUNT , _ CARRY-OVERS TO THE 1978 FINANCIAL YEAR : 1 670 497 751 * 68 UNITS OF ACCOUNT , _ LESS LAPSED CARRY-OVERS FROM THE 1976 FINANCIAL YEAR : 414 541 883 * 06 UNITS OF ACCOUNT ; ( B ) APPROPRIATIONS ( COMMITMENTS ) UTILIZED DURING THE FINANCIAL YEAR TOTALLED 9 585 870 870 * 92 UNITS OF ACCOUNT . 3 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS SHOWN IN THE REVENUE AND EXPENDITURE ACCOUNTS : ( A ) REVENUE : _ ENTITLEMENTS ESTABLISHED FOR THE 1977 FINANCIAL YEAR TOTALLED 8 484 744 296 * 33 UNITS OF ACCOUNT , _ ENTITLEMENTS COLLECTED AS AT 31 DECEMBER 1977 TOTALLED 10 331 503 807 * 12 UNITS OF ACCOUNT , MADE UP AS FOLLOWS : 1 . AMOUNTS COLLECTED FROM THE ENTITLEMENTS FOR THE FINANCIAL YEAR TOTALLED 8 832 219 048 * 60 UNITS OF ACCOUNT , MADE UP AS FOLLOWS : _ OWN RESOURCES : 5 688 712 821 * 08 UNITS OF ACCOUNT , _ CONTRIBUTIONS UNDER THE DECISION OF 21 APRIL 1970 : 2 867 641 190 * 28 UNITS OF ACCOUNT , _ OTHER : 275 865 037 * 24 UNITS OF ACCOUNT , 2 . AMOUNTS COLLECTED FROM ENTITLEMENTS CARRIED FORWARD FROM THE PRECEDING FINANCIAL YEAR TOTALLED 1 499 284 758 * 52 UNITS OF ACCOUNT , MADE UP AS FOLLOWS : _ OWN RESOURCES : 1 049 590 541 * 45 UNITS OF ACCOUNT , _ CONTRIBUTIONS PROVIDED FOR UNDER THE DECISION OF 21 APRIL 1970 : 348 314 783 * 02 UNITS OF ACCOUNT , _ OTHER : 101 379 434 * 05 UNITS OF ACCOUNT ; ( B ) EXPENDITURE ( PAYMENTS SHOWN IN THE ACCOUNTS FOR THE FINANCIAL YEAR ) : 7 227 291 305 * 36 UNITS OF ACCOUNT . 4 . ALSO NOTES THAT ENTITLEMENTS ESTABLISHED FOR EARLIER YEARS AS AT 31 DECEMBER 1976 ( 1 497 122 * 34 UNITS OF ACCOUNT ) HAVE BEEN CANCELLED . 5 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THE DECISION GRANTING A DISCHARGE AND REQUESTS THE INSTITUTIONS TO REPORT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS IN ACCORDANCE WITH ARTICLE 85 OF THE FINANCIAL REGULATION . 6 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TO FORWARD THEM TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT STRASBOURG , 16 NOVEMBER 1979 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT SIMONE VEIL